PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


KEELAN HARRIS,                                    )
                                                  )    CASE NO. 4:18CV156
                Plaintiff,                        )
                                                  )
                v.                                )    JUDGE BENITA Y. PEARSON
                                                  )
FBOP, et al.,                                     )
                                                  )
                Defendants.                       )    ORDER [Resolving ECF Nos. 12, 32, 37]


       The Complaint in this case, alleging that 15 individual Defendants violated Plaintiff’s

constitutional rights, was filed on January 19, 2018. ECF No. 1. A portion of the Complaint

satisfied initial in forma pauperis scrutiny under 28 U.S.C. § 1915(e)(2) on June 7, 2018, and

original summonses were issued that same day. ECF Nos. 4, 5. On March 13, 2019, after some

difficulty perfecting service of process and a stay in proceedings owing to the government

shutdown, Defendants filed the third of three motions to dismiss the complaint for failure to state

a claim. ECF Nos. 12, 32, 37. Despite ample time to respond to any or all of those motions to

dismiss, Plaintiff has not filed an opposition.

       The Court has reviewed Defendants’ briefs, the pleadings, and the applicable law. For

the reasons stated herein, the motions to dismiss are granted.

                                          I. Background

       In February 2016, Plaintiff filed a complaint alleging unconstitutional interference with

his constitutional right to marry his fiancée, and he sought injunctive relief as well as damages
(4:18CV156)

under Bivens v. Six Unknown Named Agents of Fed. Bureau of Narcotics, 403 U.S. 388 (1971).

Case No. 4:16-cv-270, ECF No. 1. While that proceeding was pending, Plaintiff decided not to

marry, and his injunctive claims were dismissed as moot. Case No. 4:16-cv-270, ECF No. 55;

Harris v. United States, 2017 WL 3594601, at *2 (N.D. Ohio Aug. 21, 2017). Plaintiff’s claims

for damages were dismissed without prejudice for his failure to perfect service. Case No. 4:16-

cv-270, ECF No. 55; Harris, 2017 WL 3594601, at *6.

       In January 2018, Plaintiff filed another complaint. ECF No. 1. Although he no longer

wishes to marry, he seeks damages under Bivens for alleged unconstitutional interference with

his right to marry and to freely exercise his religion. Id. at PageID#: 11-14. Specifically, he

alleges that Defendants violated the First and Fifth Amendments by failing to ensure his ability to

obtain a marriage license from the state, either by escorted leave from prison or by some other

means. Id. at PageID#: 9-10. He also seeks damages for two alleged instances of

unconstitutional retaliation: once in response to filing his earlier complaint (in Case No. 4:16-cv-

270), and again in response to his filing an internal prison grievance. Id. at PageID#: 14-16.

       The complaint survived initial screening pursuant to 28 U.S.C. § 1915(e)(2) as to all

Defendants except the Federal Bureau of Prisons. ECF No. 4. All remaining Defendants were

subsequently served with process, and they filed motions to dismiss for failure to state a claim

under Fed. R. Civ. P. 12(b)(6). ECF Nos. 12, 32, 37.1




       1
          The motions pertain to three sets of Defendants, but the corresponding briefing
is nearly identical in substance for all three. Throughout this Order, the Court cites only
to the most recent filing, ECF No. 37, unless otherwise appropriate.
(4:18CV156)

                                       II. Standard of Review

        In deciding a motion to dismiss pursuant to Fed. R. Civ. P. 12(b)(6), the Court must take

all well pleaded allegations in the complaint as true and construe those allegations in a light most

favorable to the plaintiff. Erickson v. Pardus, 551 U.S. 89, 94 (2007) (citations omitted). A

cause of action fails to state a claim upon which relief may be granted when it lacks “plausibility

in th[e] complaint.” Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 564 (2007). A pleading must

contain a “short and plain statement of the claim showing that the pleader is entitled to relief.”

Ashcroft v. Iqbal, 556 U.S. 662, 677-78 (2009) (quoting Fed. R. Civ. P. 8(a)(2)). Plaintiff is not

required to include detailed factual allegations, but must provide more than “an unadorned,

the-defendant-unlawfully-harmed-me accusation.” Id. at 678. A pleading that offers “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will not do.”

Twombly, 550 U.S. at 555. Nor does a complaint suffice if it tenders “naked assertion[s]” devoid

of “further factual enhancement.” Id. at 557. It must contain sufficient factual matter, accepted

as true, to “state a claim to relief that is plausible on its face.” Id. at 570.

        “A claim has facial plausibility when the plaintiff pleads factual content that allows the

court to draw the reasonable inference that the defendant is liable for the misconduct alleged.”

Iqbal, 556 U.S. at 678. The plausibility standard is not akin to a “probability requirement,” but it

asks for more than a sheer possibility that a defendant has acted unlawfully. Twombly, 550 U.S.

at 556. Where a complaint pleads facts that are “merely consistent with” a defendant’s liability,

it “stops short of the line between possibility and plausibility of ‘entitlement to relief.’” Id. at

557 (brackets omitted). “[When] the well-pleaded facts do not permit the court to infer more

than the mere possibility of misconduct, the complaint has alleged         but it has not
(4:18CV156)

‘show[n]’    ‘that the pleader is entitled to relief.’” Iqbal, 556 U.S. at 679 (quoting Rule 8(a)(2)).

The Court “need not accept as true a legal conclusion couched as a factual allegation or an

unwarranted factual inference.” Handy-Clay v. City of Memphis, Tenn., 695 F.3d 531, 539 (6th

Cir. 2012) (citations and internal quotation marks omitted).

                                       III. Law and Analysis

        On a motion to dismiss under Rule 12(b)(6), the Court considers the allegations within

the four corners of Plaintiff’s complaint; it does not consider evidence in the record. The Court’s

review is no broader or narrower on a Rule 12(b)(6) motion to dismiss than it is on initial

screening pursuant to 28 U.S.C. § 1915(e)(2). Nevertheless, the Court benefits from the parties’

briefing, and it may therefore reach a different conclusion on motion than on initial screening.

        Plaintiff asserts a right to marry under the First and Fifth Amendments, and he seeks

damages for prison officials’ alleged refusal to help him obtain a marriage license while

incarcerated. ECF No. 1 at PageID#: 11-14. Plaintiff also asserts a First Amendment right to be

free from retaliation in response to his filing of a complaint in prior litigation and an internal

prison grievance. Id. at PageID#: 14-16.

        Defendants raise four arguments in favor of their motions to dismiss. Primarily, they

argue that, whether or not Plaintiff’s constitutional rights were abridged, a Bivens remedy is

simply not available on the facts alleged and the theory advanced. ECF No. 37-1 at PageID#:

485-93; see Hernandez v. Mesa, 137 S. Ct. 2003, 2006 (2017) (whether a right of action exists

under Bivens is “‘antecedent’ to the other questions presented” (quoting Wood v. Moss, 572 U.S.

744, 757 (2014)). Additionally, Defendants argue that Plaintiff has failed plausibly to allege any

violation of constitutional rights, or, at least, that he has failed to allege any violation of clearly
(4:18CV156)

established law.2 ECF No. 37-1 at PageID#: 495-99. Defendants also insist that Plaintiff’s

claims must be dismissed because they are barred by the relevant statute of limitations and

because Plaintiff failed to exhaust administrative remedies. Id. at PageID#: 493-95.

       A. Alleged Refusal to Assist in Obtaining a Marriage License

       To obtain a marriage license in Ohio, Plaintiff alleges that an applicant needs to interact

directly with someone from the probate court. See ECF No. 1 at PageID#: 9-10. Plaintiff

properly initiated FCI Elkton’s internal marriage procedures and asked prison officials for an

escorted trip to the probate court to obtain a marriage license, but that request was allegedly

denied owing to security concerns. Id.; see Ohio Rev. Code § 3101.05. Plaintiff represents that

he proposed alternative means to obtain a marriage license, but his proposal was denied. Id. at

PageID#: 10. He argues that Defendants’ failure to assist him in obtaining a marriage license

was a violation of his constitutional right to marry.

       The Court observes that, broadly speaking, the Constitution guarantees a substantive right

to marry, subject only to reasonable regulations. Zablocki v. Redhail, 434 U.S. 374, 384, 386

(1978). Whether the Constitution also provides a private right of action for damages against

federal officials who abridge that right, however, is a different question. See Ziglar v. Abbasi,

137 S. Ct. 1843, 1857 (2017). A private right of action for a constitutional violation by a federal

officer is available only in narrowly prescribed circumstances, and “expanding the Bivens remedy


       2
          “‘[I]t is generally inappropriate for a district court to grant a 12(b)(6) motion to
dismiss on the basis of qualified immunity.’ . . . ‘Absent any factual development beyond
the allegations in a complaint, a court cannot fairly tell whether a case is “obvious” or
“squarely governed” by precedent . . . .’” Guertin v. State, 912 F.3d 907, 917 (6th Cir.
2019) (quoting Wesley v. Cambpell, 779 F.3d 421, 433 (6th Cir. 2015); Evans-Marshall
v. Bd. of Educ. Of Tipp City Exempted Vill. Sch. Dist., 428 F.3d 223, 235 (6th Cir. 2005)
(Sutton, J., concurring)).
(4:18CV156)

is now considered a ‘disfavored’ judicial activity.” Ziglar, 137 S. Ct. at 1857 (citing Ashcroft v.

Iqbal, 556 U.S. 662 (2009)). “[A] Bivens remedy will not be available if there are ‘special

factors counselling hesitation in the absence of affirmative action by Congress.’” Id. at 1857

(quoting Carlson v. Green, 446 U.S. 14, 18 (1980)).

       The Supreme Court has “consistently refused to extend Bivens liability to any new

context . . . .” Correctional Servs. Corp. v. Malesko, 534 U.S. 61, 68 (2001). Even when all

agree that a constitutional violation has occurred, a court will not infer a Bivens right of action in

a “new context” unless there are no “special factors counselling hesitation,” such as the existence

of an alternative remedial scheme, the adequacy of injunctive or equitable relief, apparently

deliberate congressional silence, or sensitive policy issues best left to the political branches. See

Ziglar, 137 S. Ct. at 1859-63.

       Plaintiff’s Bivens request arises in a new context. In Turner v. Safley, 482 U.S. 78, 95-96

(1987), the Supreme Court ruled that the substantive due process right to marry generally extends

to prison inmates, but it did not discuss the availability of a private right of action for damages.

In Zundel v. Holder, 687 F.3d 271, 279-80 (2012), the Sixth Circuit Court of Appeals declined to

recognize a Bivens right of action for alleged loss of consortium resulting from the plaintiff’s

husband’s deportation. The Court has located no authority, however, discussing the availability

of a Bivens remedy in the event that a prison inmate plaintiff suffers unconstitutional interference

in exercising his right to marry. Plaintiff’s Bivens claim, therefore, arises in a new context, and

the Court must inquire into special factors to assess whether the claim is cognizable.

       In this case, nearly all conceivable “special factors” counsel hesitation before inferring a

private right of action. Under the Prison Litigation Reform Act, prison inmates are subject to a
(4:18CV156)

well-developed administrative remedial scheme that is equipped to resolve claims such as this.

See 18 U.S.C. § 3626; Porter v. Nussle, 534 U.S. 516, 532 (2002) (The prisoners’ remedial

scheme “applies to all inmate suits about prison life, whether they involve general circumstances

or particular episodes . . . .”). Under the Religious Freedom Restoration Act, a plaintiff may

bring claims against the government to remedy burdens on free exercise rather than resort

immediately to a Bivens action. See 42 U.S.C. § 2000bb. More generally, prison inmates may

also seek injunctive relief through an official-capacity claim to address large-scale policy

decisions. Ziglar, 137 S. Ct. At 1862; Malesko, 534 U.S. at 74. Additionally, the Court observes

that “[r]unning a prison is an inordinately difficult undertaking that requires expertise, planning,

and the commitment of resources, all of which are peculiarly within the province of the

legislative and executive branches of government.” Turner, 482 U.S. at 84-85.

       Plaintiff’s Bivens claim alleging abridgement of his right to marry arises in a “new

context,” and given the existence of “special factors counselling hesitation,” the Court cannot

infer a private right of action even assuming a constitutional violation took place.



       B. Alleged Retaliation in Response to Complaint in Prior Case

       Plaintiff also alleges that Defendants unconstitutionally retaliated against him after he

asked for assistance in obtaining a marriage license by placing him for 48 hours in the Special

Housing Unit (“SHU”) with a “hostile and violent inmate.” ECF No. 1 at PageID#: 14-15.

Plaintiff acknowledges that the official explanation for his 48-hour SHU placement was the

officials’ belief that he had violated prison rules by running a business. Id. at PageID#: 10. He

posits, however, that the official explanation was pretextual and that his SHU placement was in
(4:18CV156)

fact a punishment for filing his earlier case (Case No. 4:16-cv-270) and, perhaps, in response to

his requests for assistance in obtaining a marriage license. Id. at PageID#: 10, 14-15.

       There is no freestanding constitutional right to be free from segregated housing in prison.

Nevertheless, “[e]ven though a prisoner has no inherent constitutional right to avoid segregated

housing . . . the [Bureau of Prisons] may not place the prisoner in segregated housing . . . as a

means of retaliating against him for exercising his First Amendment rights.” Hill v. Lappin, 630

F.3d 468, 473 (6th Cir. 2010). A Bivens action by a prison inmate may be sustained if such

unconstitutional retaliation is plausibly alleged. Id. at 471-73.

       To establish a prima facie case of First Amendment retaliation, a plaintiff must show that

(1) he engaged in protected conduct; (2) he suffered an adverse action which would deter a

person of ordinary firmness from continuing to engage in that conduct; and (3) the adverse action

was motivated at least in part by that protected speech or conduct. Thaddeus-X v. Blatter, 175

F.3d 378, 394 (6th Cir. 1999). Plaintiff undoubtedly engaged in protected conduct when he filed

his complaint in the prior case (Case No. 4:16-cv-270). See Lewis v. Casey, 518 U.S. 343, 355

(1996). Defendants dispute whether Plaintiff plausibly alleges that his 48-hour SHU placement

was an adverse action and, if so, whether he plausibly alleges that the SHU placement was

infected with a retaliatory motive.

       Plaintiff does not describe the conditions in the SHU, making it difficult to assess from

the pleadings whether a short-term SHU placement can fairly be considered an “adverse action”

under the circumstances. But the Sixth Circuit has held in the past that placing an inmate in

administrative segregation could meet the standard for adverse action. Herron v. Harrison, 203

F.3d 410, 416 (6th Cir. 2000); see Lappin, 630 F.3d at 474-75. Moreover, Plaintiff alleges that
(4:18CV156)

he was placed in the SHU with a “hostile and violent inmate.” ECF No. 1 at PageID#: 10. The

Court concludes that a 48-hour segregated placement in close quarters with a person who is

known to be violent is sufficiently “adverse” to “deter a person of ordinary firmness” from

exercising his right to access the courts. See Thaddeus-X, 175 F.3d at 398 (adverse-action

standard met when plaintiff suffered “[h]arassment, physical threats, and transfer to the area of

the prison used to house mentally disturbed inmates”).

       Plaintiff, however, lacks factual support for the supposition that the 48-hour SHU

placement was done with a retaliatory motive. Plaintiff acknowledges in his complaint that,

according to prison records, his SHU placement resulted because Officers Pingatore and

Smogovich (not a named Defendant) located “hand drawn pictures of a Cell Phone in [his]

folder,” and that he subsequently received an incident report from Lieutenant Brinker for

“Conducting a Business.” ECF No. 1 at PageID#: 10. He suggests that there was no legitimate

explanation for his SHU placement because, until that point, he “had a clear record of conduct,”

and, to his understanding, “the Warden had received a Directive from President Obama to not use

the SHU for [low-level offenses]” such as conducting a business in the prison. Id.

       Plaintiff does not allege that Officer Pingatore, Officer Smogovich, or Lieutenant Brinker

had any knowledge of his complaint in the earlier litigation or his requests for assistance in

obtaining a marriage license. He does not identify the purported “Directive” to avoid temporary

SHU placement or explain why it should have applied to his circumstances,3 nor does he posit


       3
         The Court observes that, in January 2016, the Department of Justice published a
document titled “Report and Recommendations Concerning the Use of Restrictive
Housing,” available at
https://www.justice.gov/archives/dag/report-and-recommendations-concerning-use-restric
                                                                                   (continued...)
(4:18CV156)

that the timing of the SHU placement was unusually suggestive of retaliation. He admits that his

placement with a “hostile and violent inmate” was documented as an error, id., and he makes no

allegation that the placement was malicious rather than errant. For their part, Defendants explain

that “[a]dministrative detention is non-punitive” and includes inmates who are under

investigation or awaiting a hearing for possibly violating a prison rule, as Plaintiff acknowledges

he was accused of having done. ECF No. 37-1 at PageID#: 484 (citing Bureau of Prisons

Program Statement 5270.11(4)(c)(1)).

       Plaintiff, therefore, does not plausibly allege that his 48-hour SHU placement was a

retaliatory act in violation of the First Amendment.

       C. Alleged Retaliation in Response to Grievance

       Finally, Plaintiff alleges that he suffered retaliation in violation of the First Amendment

when he filed a grievance complaining about his SHU placement. ECF No. 1 at PageID#: 11,

15-16. He states that he filed a grievance complaining about “the hand cuffing procedure and the

fact that [he] was placed into a cell with a Hostile Inmate and that [he] was put in danger for a

fictitious . . . Conducting a Business Incident Report.” Id. He says that he received an additional

incident report “for providing a false statement” in his grievance, and that “Mr. Butler and Mr.

Cohn sanctioned me . . . .” Id.

       Plaintiff does not deny that he gave a false statement in his grievance. Nor does he

describe what kind of sanction he received. He makes no allegations to support the suggestion


       3
          (...continued)
tive-housing. Plaintiff does not explain the content of that Report, nor does he allege or
argue that the recommendations contained therein were applicable to his circumstances,
nor that they were binding on individual prison wardens, nor that they should give rise to
liability of individual officials under Bivens.
(4:18CV156)

that his punishment, whatever it was, resulted from anything other than the false statement that

he does not deny making.

       Plaintiff fails, therefore, to allege a plausible claim of First Amendment retaliation in

response to his grievance filing.

                                         IV. Conclusion

       For the reasons stated herein, Defendants’ motions to dismiss for failure to state a claim

(ECF Nos. 12, 32, 37) are granted. A separate dismissal Order shall issue.



       IT IS SO ORDERED.


   April 22, 2019                               /s/ Benita Y. Pearson
Date                                          Benita Y. Pearson
                                              United States District Judge
